Order entered March 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00251-CR

                               JOSE ADAN RICO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F13-00619-Y

                                          ORDER
       The Court REINSTATES the appeal.

       On January 12, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Kathleen

Walsh; (3) Ms. Walsh’s explanation for the delay in filing appellant’s brief is that she has not

received a complete copy of the record from court reporter Sharon Hazlewood, but is missing

volumes six and eight; (4) Sharon Hazlewood explained that the delay in filing the missing

portions of the record were computer problems and her transition from the courthouse upon the

retirement of the Honorable Michael Snipes; (5) Ms. Hazelwood requested fifteen days from the
February 19, 2015 findings to file the missing volumes of the record; and (6) counsel requested

thirty days from the date the missing volumes were filed to file appellant’s brief.

         It is not clear from the findings which hearings should be contained in Volumes 6 and 8.

The reporter’s record filed in this Court consists of 9 volumes, including 2 exhibit volumes. The

volume labeled as Volume 6 was prepared by court reporter Kelly Simmons and the volume

labeled as Volume 8 contains State’s Exhibits A through T. The Master Index and the volumes

labeled as Volumes 2, 7, and 8 were prepared by Ms. Hazelwood. The volumes labeled as

Volume 3, 4, 5, and Exhibit Volume were prepared by court reporter Andrea Reed.

         While the cover page of the Master Index indicates hearings were conducted on March

15, 2013, October 18, 2013, and January 27 through 29, 2014, the reporter’s record filed in this

Court does not contain hearings from March 15, 2013 or October 18, 2013. It does contain

hearings from October 13, 2013 and February 21, 2014 that are not identified in the Master

Index.

         Accordingly, this Court ORDERS court reporter Sharon Hazlewood to file, both in this

Court and with the Dallas County District Clerk, by MARCH 27, 2015, the reporter’s records

from the March 15, 2013 and October 18, 2013 hearings, including all exhibits that were

admitted into evidence during those hearings. We further ORDER that Ms. Hazelwood file a

correct Master Index that correctly identifies the dates of the hearings and the volumes in which

the hearings are contained. We note that the reporter’s record was originally due in this appeal

on April 22, 2014, and this appeal has previously been abated due to Ms. Hazlewood’s failure to

timely file the reporter’s record.       Accordingly, if the supplemental reporter’s record and

corrected Master Index are not filed by the date specified, we will order that Sharon Hazlewood

not sit as a court reporter until she files the record in this appeal.
       Appellant’s brief is due by APRIL 22, 2015. We note that although counsel previously

requested an extension of time to file appellant’s brief, she never brought the problem with the

reporter’s record to the Court’s attention. Accordingly, no further extensions will be granted.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazelwood;

Kathleen Walsh; and the Dallas County District Attorney’s Office.

                                                     /s/     LANA MYERS
                                                             JUSTICE